                 Exhibit A




Case 1:19-cv-00553-LCB-JLW Document 15-1 Filed 10/01/19 Page 1 of 4
                 IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                       WINSTON-SALEM DIVISION

                     CIVIL ACTION NO. 1:19-cv-553-LCB-JLW

CARHARTT, INC.,


                     Plaintiff,
                                            Honorable Loretta C. Biggs
                     v.

QUALITY SALES & LEASING, INC.
AND MARION D. MAY,

                     Defendants.

        STIPULATION OF DISMISSAL WITHOUT PREJUDICE AND TO
                CONTINUING JURISDICTION OF COURT

       It is hereby stipulated and agreed by and between all parties that pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Plaintiff’s claims are hereby

dismissed without prejudice and the Court shall retain jurisdiction over the matter and the

parties for the purpose of enforcing the parties’ settlement agreement.


Dated this 1st day of October, 2019.          Dated this 1st day of October, 2019.
DICKINSON WRIGHT PLLC                         EPSTEIN DRANGEL LLP

By: /s/ Melissa Alcantara                     By: /s/ Kerry Brownlee
Jenny T. Slocum                               Jason M. Drangel
Melissa Alcantara                             Kerry Brownlee
1825 I Street, NW, Suite 900                  60 East 42nd Street, Suite 2520
Washington, DC 20006                          New York, NY 10165
Tel: (202) 457-0160                           Tel: (212) 292-5390
Email: JSlocum@dickinsonwright.com            Email: jdrangel@ipcounselors.com
       MAlcantara@dickinsonwright.com                kbrownlee@ipcounselors.com




     Case 1:19-cv-00553-LCB-JLW Document 15-1 Filed 10/01/19 Page 2 of 4
John S. Artz                               Counsel for Defendants Quality Sales &
DICKINSON WRIGHT PLLC                      Leasing, Inc. and Marion D. May
350 S. Main Street, Suite 300
Ann Arbor, MI 48104
Tel: (734) 623-7075
Email: JSArtz@dickinsonwright.com

Hayden J. Silver, III (NC Bar No. 10037)
WOMBLE BOND DICKINSON (US)
LLP
555 Fayetteville Street, Suite 1100
Raleigh, NC 27601
Tel: (919) 755-2188
Email: Jay.Silver@wbd-us.com

Jacob S. Wharton (NC Bar No. 37421)
WOMBLE BOND DICKINSON (US)
LLP
1 West Fourth Street
Winston-Salem, NC 27101
Tel: (336) 747-6609
Email: Jacob.Wharton@wbd-us.com

Counsel for Plaintiff Carhartt, Inc.




                                           2



     Case 1:19-cv-00553-LCB-JLW Document 15-1 Filed 10/01/19 Page 3 of 4
                           CERTIFICATE OF SERVICE

      I hereby certify that on October 1, 2019, I served the foregoing STIPULATED
MOTION FOR ORDER DISMISSING ACTION WITHOUT PREJUDICE AND
RETAINING JURISDICTION TO ENFORCE SETTLEMENT AGREEMENT on
counsel for Defendants Quality Sales and Leasing, Inc. and Marion D. May by First Class
Mail and email to:

      Jason M. Drangel
      Kerry Brownlee
      EPSTEIN DRANGEL LLP
      60 East 42nd Street, Suite 2520
      New York, NY 10165
      Tel: (212) 292-5390
      Email: jdrangel@ipcounselors.com
             kbrownlee@ipcounselors.com


                                        Respectfully submitted,


                                        /s/ Jacob S. Wharton
                                        Jacob S. Wharton (NC Bar No. 37421)
                                        WOMBLE BOND DICKINSON (US)              LLP
                                        1 West Fourth Street
                                        Winston-Salem, NC 27101
                                        Tel: (336) 747-6609
                                        Email: Jacob.Wharton@wbd-us.com




     Case 1:19-cv-00553-LCB-JLW Document 15-1 Filed 10/01/19 Page 4 of 4
